 1


2


3

4

5

6

 7

8                             UNITED STATES DISTRICT COURT

9                            CENTRAL DISTRICT OF CALIFORNIA

io

ii   CHRISTOPHER SR. DAMS,                       Case No.5:i8-oo73~ PSG(ADS)

12                              Petitioner,

i3                              v.               ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
i4   DAVID BAUGHMAN,Warden,                      UNITED STATES MAGISTRATE JUDGE

~5                              Respondent.

i6

i~         Pursuant to 28 U.S.C.§ 636,the Court has reviewed the Petition, Respondent's

i8   Motion to Dismiss, and all pleadings, records, and files herein, along with the Report

i9   and Recommendation dated March 20,2oi9,[Dkt. No. 23], of the assigned United

20 States Magistrate Judge. No objections to the Report and Recommendation were filed.
21         Accordingly,IT IS HEREBY ORDERED:

22         i.     The United States Magistrate Judge's Report and Recommendation,[Dkt.

23                No. 23],is accepted;

24
 1         2.    The case is dismissed with prejudice; and

2          3.    Judgment is to be entered accordingly.

3

4      DATED:   yA S ~ f
                l~                          HO        BLE PHILIP S. GUTIERREZ
5                                           United States District Judge

6

7

8

9

io

11

12

i3

14

i5

16

1']

18

i9

20

21

22 I

23

24



                                               ~~
